In an action to recover damages for personal injuries sustained by plaintiff as the result of her use of a certain hair coloring product, alleged to have been manufactured by defendant F. L. Lebeau, Inc., and sold to the plaintiff by defendant Parham, the first cause of action is for breach of warranty, and the second for negligence. Order denying the motion of defendant Parham to dismiss the complaint, or, in the alternative, each of the two causes of action, on the ground that on the face of the pleading of each cause of action sufficient facts are not alleged to constitute a cause of action; or in the further alternative, to require plaintiff to make the complaint more definite and certain and separately to state and number the causes of action, affirmed, with $10 costs and disbursements. No opinion. Carswell, Acting P. J., Johnston, Adel and Wenzel, JJ., concur; MaeCrate, J., not voting.